PER CURIAM.
Calvin Hammock brought an action under 42 U.S.C. §§ 1983 and 1985 and Title II of the Americans with Disabilities Act arising out of his detention and arrest and criminal charges brought against him that were later dismissed. Upon defendants’ various motions, the District Court1 dismissed some defendants and claims under Rule 12(b)(6) of the Federal Rules of Civil Procedure (failure to state a claim) and the remainder under Rule 56 (summary judgment). Upon de novo review, see Bernini v. City of St. Paul, 665 F.3d 997, 1002-03 (8th Cir.) (Rule 56), cert, denied, — U.S. -, 133 S.Ct. 526, 184 L.Ed.2d 338 (2012); Brooks v. Midwest Heart Grp., 655 F.3d 796, 799 (8th Cir.2011) (Rule 12(b)(6)), and careful consideration of Hammock’s arguments for reversal, we affirm for the reasons stated by the District Court.

. The Honorable Charles R. Wolle, United States District Judge for the Southern District of Iowa.